Citation Nr: 0804146	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-07 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 determination by the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

In May 2005, the Board remanded the present matter to the RO 
via the Appeals Management Center (AMC) in Washington D.C. 
for due process considerations and to allow the veteran the 
Board videoconference hearing he had requested after this 
claim was certified for appeal.  Those actions completed, the 
matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has filed a separate claim for service connection 
for post-traumatic stress disorder (PTSD).  A rating decision 
denying the PTSD claim was issued in June 2007.  However, the 
veteran has not yet issued a notice of disagreement to begin 
the appeal process on the PTSD claim, therefore it is not 
currently before the Board.  The Board will address only the 
acquired psychiatric disorder claim at this time.


FINDING OF FACT

A chronic acquired psychiatric disorder was not manifested in 
service or in the veteran's first post-service year, and is 
not shown to be related to his service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not established.  38 U.S.C.A. 1110, 1112, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The veteran's service medical records (SMRs) reflect that he 
was seen in July 1970, one month before separation, for 
complaints of feeling upset and that his superiors were "out 
to get [him] busted".  The veteran also complained of 
restless sleep and of anxiety regarding his return home after 
service.  The record reflects an impression of situational 
anxiety reaction.  The veteran was seen two days later for 
follow-up and received the same diagnosis.  There was no 
treatment and there were no further records regarding these 
complaints.  There is no evidence of other psychiatric 
complaints, treatment, or diagnosis in service.

The veteran's two instances of complaints of situational 
anxiety reaction near the end of his service do not establish 
a chronic disability during service.  Therefore, service 
connection may not be established based on chronicity in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

A lay statement from the veteran's caretaker "R. M." in 
March 2002 claims that the veteran was "degraded and 
verbally and emotionally raped" while in the service.  
Service personnel records (SPRs) do not lend credence to 
these assertions of abuse in service.  The Board must find 
that the SMRs and SPRs, as a whole, provide negative evidence 
against this claim, failing to indicate a chronic disorder. 

The first diagnosis of an acquired psychiatric disorder in 
the claims folder is from Dr. "N." with the Sarasota County 
Health Department in September 2000, over 30 years after 
discharge from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim. Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).  

More importantly, the competent evidence of record provides 
evidence against a finding of a nexus between any current 
psychiatric disorder and the veteran's period of active 
service from September 1968 to August 1970.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Specifically, the veteran was first diagnosed with 
depression, and insomnia secondary to depression, some thirty 
years after service.  Throughout the veteran's psychiatric 
treatment, treatment records fail to indicate any connection 
between service and the disorder at issue.  Rather, most of 
the medical records relate the veteran's depression to his 
conflicted relationship with his ex-spouse and his difficulty 
getting sufficient visitation with his daughter.  

The fact that the veteran himself (during this treatment) 
makes no reference to service provides evidence against his 
own claim. 

The lack of any evidence linking the veteran's current 
psychiatric disability to his service is highly probative 
against the claim.

The veteran's own statements to medical personnel regarding 
his social, family, and psychiatric history are particularly 
noteworthy to this claim.  In September 2000, Dr. "N." 
noted the veteran's separation from his spouse three years 
prior.   In December 2000, Dr. "W." of Sarasota Memorial 
Hospital stated "[veteran] broke up with wife 3-4 years ago; 
not able to see his child" in connection with the diagnosis 
of major depression.  In a psychological evaluation by Dr. 
"K." in December 2000, the veteran related that he feels he 
began to get depressed when he was five years old (well 
before service), noting his history of dyslexia and poor 
treatment by his mother when he was a child.  In a VA 
psychology consultation in September 2001, the veteran 
repeated his statements regarding a longstanding history of 
depression and anxiety since childhood.

Once again, the veteran fails to cite his service as the 
basis of his problem, providing evidence against his own 
claim.     

The VA examiner noted moderate symptoms of anxiety and 
depression, stating "[the veteran] feels that most of his 
current stress is the result of his being denied access to 
his daughter by his ex-wife."  

Overall, the many psychiatric personnel who have evaluated 
the veteran have given diagnoses of depression without any 
connection to service, referring instead to the veteran's 
family difficulties as the primary cause of his current 
psychiatric condition.  The Board must find that this is 
highly probative negative evidence against this claim.

With respect to the veteran's and Ms. M.'s own contentions, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

None of the veteran's medical or personnel records contain 
any mention of abuse in service or any evidence of a nexus 
between the veteran's current psychiatric disorder and his 
service.  While a current psychiatric condition is clearly 
demonstrated, the veteran's medical records provide strong 
evidence against the claim for service connection, clearly 
indicating problems outside of the veteran's service, 
outweighing the lay statements cite above.  

In the present case, to the extent that the veteran is able 
to observe continuity of psychiatric symptoms since service, 
his opinions are outweighed by the lack of pertinent findings 
of chronic disability in his service medical records, the 
lack of pertinent findings until approximately 30 years after 
service, and the lack of any medical opinion linking or 
indicating a link to service.  In sum, the medical evidence 
demonstrates that the veteran is not entitled to service 
connection for an acquired psychiatric disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in December 2000 and January 2002 that 
fully addressed all four notice elements and were sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A post-adjudicatory RO letter in March 
2006 notified him of the criteria for establishing an initial 
rating and effective date of award.  However, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from February 2001 through June 2007, as well as 
private records from Sarasota County Health Department, 
Sarasota Memorial Hospital, and several private 
practitioners.  The veteran was also afforded a Board 
videoconference hearing in December 2007 yet did not appear.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board notes that no specific etiological medical opinion 
obtained with respect to the veteran's claim.  However, the 
Board finds that the evidence, which reveals that the veteran 
did not have this disability during service and does not 
reflect competent evidence showing a nexus between service 
and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service 
and post-service medical records provide no basis to grant 
this claim, and in fact provide evidence against this claim, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.




ORDER

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


